The State has filed a motion for rehearing in which it is urged that we were in error in holding that on the record before us a change of venue should have been ordered. This has made it necessary to again review the evidence upon the issue mentioned. We have done this in spite of the great amount of work demanded by our docket. Our views have not been changed regarding the matter as a result of this further investigation.
It would be profitless and a useless consumption of time to set out the conflicting evidence further than was done in the original opinion. We must ask interested parties to be satisfied with the statement of our conclusions.
The state's motion for rehearing is overruled.
Overruled. *Page 410